        Case 1:20-cv-08398-JPC-DCF Document 20 Filed 01/22/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES OF THE DRYWALL TAPERS AND                                     :
POINTERS LOCAL UNION NO. 1974 BENEFIT                                  :
FUNDS et al.,                                                          :
                                                                       :   20-CV-8398 (JPC) (DCF)
                                    Plaintiffs,                        :
                                                                       :   DEFAULT JUDGMENT
                  -v-                                                  :
                                                                       :
FALCON & SON CORP.,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        Plaintiffs Trustees of the Drywall Tapers and Pointers Local Union No. 1974 Benefit Funds

and The District Council No. 9, Drywall Tapers and Pointers of Greater New York Local Union

1974, Affiliated with International Union of Painters and Allied Trades, AFL-CIO, commenced

this action by filing a Complaint on October 8, 2020. Dkt. 1. Plaintiffs filed Proof of Service on

October 23, 2020, which shows that Defendant Falcon & Son Corp. was served with a copy of the

Summons and Complaint on October 13, 2020 via New York’s Secretary of State. Dkt. 7.

Accordingly, Defendant had until November 4, 2020 to respond to the Complaint, but failed to do

so. On November 19, 2020, Plaintiffs moved for default judgment, Dkt. 12, and served Defendant

with the motion on December 7, 2020, Dkt. 17. On December 8, 2020, the Court ordered that

Defendant file any opposition to the motion by January 5, 2021 and show cause before the Court

at a hearing on January 20, 2021, as to why an order should not be issued granting default judgment

against Defendant. Dkt. 18. Plaintiffs also served that December 8, 2020 Order on Defendant on

December 8, 2020. Dkt. 19. Defendant has failed to oppose Plaintiffs’ motion or appear at the

hearing, and still has not responded to the Complaint. For reasons articulated by the Court at the
        Case 1:20-cv-08398-JPC-DCF Document 20 Filed 01/22/21 Page 2 of 3


January 20, 2021 hearing:

        It is hereby ORDERED that Plaintiffs’ motion for default judgment is granted;

        It is further ORDERED that Plaintiffs have judgment against Defendant in the amount of

$2,970, which includes attorneys’ fees in the sum of $2,500, calculated as of the date of this Order,

and court costs and disbursements of this action in the sum of $470.00;

        It is further ORDERED that Defendant permit and cooperate in the conduct of an audit of

all of its books and records necessary to calculate the delinquent contributions alleged in Plaintiffs’

Complaint, including, but not limited to, all payroll journals, business income tax returns, general

ledger and journal, books of original entry, subsidiary ledgers, payroll records, bank statements,

cancelled checks, W-2 and W-3 forms, 940, 941, WT4-A and WT4-B forms, 1099 forms, New

York State employment report, insurance reports, disability insurance reports, Workers

Compensation report forms, and remittance reports for the period of January 1, 2015 through

December 31, 2017;

        It is further ORDERED that the aforementioned audit shall be completed by March 22,

2021;

        It is further ORDERED that, once the aforementioned audit is complete, Plaintiffs appear

before the Honorable Debra C. Freeman for an inquest as to damages asserted in the anticipated

audit report, including liquidated damages, interest, and reasonable audit and attorneys’ fees, as

directed by Judge Freeman.




                                                  2
       Case 1:20-cv-08398-JPC-DCF Document 20 Filed 01/22/21 Page 3 of 3


       The Clerk of Court is respectfully directed to enter judgment in favor of Plaintiffs as set

out in this Order.

       SO ORDERED.

Dated: January 22, 2021                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                3
